Title: From George Washington to Board of War, 12 January 1781
From: Washington, George
To: Board of War


                        

                            
                            Gentlemen
                            Head Quarters New Windsor Jany 12th 1781
                        
                        Congress having authorised me to appoint officers for Col. Armands corps, I have given him directions for the
                            purpose, as he is better acquainted than I am, with the characters, that will suit him. I am to request on his furnishing
                            the Board with an arrangement that they will be pleased to issue Commissions. He expects to go to France and dispatch
                            being necessary to his plan, I have thought proper to refer him thus immediately to the Board. I have the honor to be With
                            perfect respect Gentlemen Yr most Obedt & humble St 

                    